



Exhibit 10.4.17




KEY ENERGY SERVICES, INC.
2016 EQUITY AND CASH INCENTIVE PLAN
AMENDED AND RESTATED Performance-Based/Time-Vested
OPTION AWARD AGREEMENT
THIS AMENDED AND RESTATED Performance-Based/Time-Vested OPTION AWARD AGREEMENT,
including the Appendix attached hereto (this “Agreement”), dated as of [January
__], 2017, is made by and between Key Energy Services, Inc., a Delaware
corporation (the “Company”), and [NAME] (the “Participant”).
R E C I T A L S:
WHEREAS, Awards of time-vested Options (“Time-Vested Options”) and Awards of
Options intended to qualify as Performance Compensation Awards
(“Performance-Based Options”, and collectively with the Time-Vested Options,
“Options”), may be granted pursuant to the Key Energy Services, Inc. 2016 Equity
and Cash Incentive Plan (the “Plan”);
WHEREAS, on [•] (the “Date of Grant”), in recognition of the Participant’s
services to the Company, the Company granted the Participant the Time-Vested
Options (the “Time-Vested Option Award”) and the Performance-Based Options (the
“Performance-Based Option Award”, and collectively with the Time-Vested Option
Award, the “Option Award”) provided for in that Performance-Based/Time-Vested
Option Award Agreement (the “Prior Agreement”), dated [•] by and between the
Company and the Participant, pursuant to the terms of the Plan and subject to
the further terms and conditions set forth in the Prior Agreement;
WHEREAS, Section 19 of the Prior Agreement provided the Administrator with the
authority to amend the terms of the Option Award from time to time; and
WHEREAS, the Company and the Participant desire that this Agreement supersede
and replace in its entirety the Prior Agreement.
NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:
1.
Grant of Options. The Company hereby grants the Participant (a) a Time-Vested
Option Award consisting of Options over an aggregate number of [•] shares of
Common Stock, at a price per share of Common Stock of $[•] (the “Exercise
Price”) and (b) a Performance-Based Option Award consisting of Performance-Based
Options over an aggregate number of [•] shares of Common Stock, at a price per
share of Common Stock of $[•] (the “Exercise Price”). The number of
Performance-Based Options in which the Participant will actually vest will be
determined as set forth in Section 3 hereof. All the Options are hereby
designated Nonstatutory Stock Options.

2.
Incorporation by Reference. The provisions of the Plan are incorporated herein
by reference. Except as otherwise expressly set forth herein, this Agreement
shall be construed in accordance with the provisions of the Plan and any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Administrator shall have the authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.

3.
Vesting of Options.

(a)
Time-Vested Options. Subject to (i) the Participant’s Continued Service through
the applicable Vesting Date (as defined below) and (ii) compliance with the
terms and conditions of this Agreement (including without limitation, the
restrictive covenants set forth in Appendix A), twenty-five percent (25%) of the
Time-Vested Options shall vest on each of the first four (4) anniversaries of
the Date of Grant (each, a “Vesting Date”).

(b)
Performance-Based Options. Subject to (i) the Participant’s Continued Service
through the last day of the applicable Performance Period (as defined below),
(ii) compliance with the terms and conditions of this Agreement (including
without limitation, the restrictive covenants set forth in Appendix A) and (iii)
Sections 3(d) and 3(e), twenty-five percent (25%) of the number of
Performance-Based Options shall vest on the last day of each of the four (4)
performance periods set forth below (each, a “Performance Period”) if the
Company generates at least $100,000,000 of EBITDA (as defined below) during such
Performance Period (the “Performance Goal”). “EBITDA” means Company earnings
before interest, taxes, depreciation and amortization.






--------------------------------------------------------------------------------





(c)
Performance Periods.

First
January 1, 2017 - December 31, 2017
Second
January 1, 2018 - December 31, 2018
Third
January 1, 2019 - December 31, 2019
Fourth
January 1, 2020 - December 31, 2020

(d)
First Performance Period. Notwithstanding anything to the contrary in Section
3(b), the Performance Goal shall not apply during the first Performance Period.
For the avoidance of doubt, twenty-five percent (25%) of the number of
Performance-Based Options shall vest on the last day of the first Performance
Period, subject to (i) the Participant’s Continued Service through the last day
of the first Performance Period and (ii) compliance with the terms and
conditions of this Agreement (including without limitation, the restrictive
covenants set forth in Appendix A).

(e)
Catch-Up Vesting. Notwithstanding anything to the contrary in Section 3(b), if a
tranche of Performance-Based Options for a Performance Period does not vest
because the Performance Goal was not met (the difference between $100,000,000
and the actual amount of EBITDA generated by the Company during such Performance
Period, the “Shortfall”), such unvested tranche shall vest on the last day of
the Catch-Up Period (as defined below) if during the Catch-Up Period the Company
generates EBITDA that exceeds $100,000,000 by at least the amount of the
Shortfall. “Catch-Up Period” means the Performance Period immediately following
the Performance Period for which the Performance Goal was not met or, for the
fourth Performance Period, the one-year period immediately following the fourth
Performance Period.

(f)
Certification. Following completion of each Performance Period, the
Administrator shall review and certify in writing whether the Performance Goal
for such Performance Period has been met. Performance-Based Options that do not
vest during the applicable Performance Period or the applicable Catch-Up Period
shall be forfeited as of the end of such Catch-Up Period. Notwithstanding
anything to the contrary in the Plan, the Administrator shall not apply Negative
Discretion with respect to this Performance-Based Restricted Stock Unit Award.

4.
Method of Exercise; Issuance of Shares.

(a)
Exercise. Subject to the provisions of Section 3 and Section 5, to the extent
vested, the Options may be exercised, in whole or in part, at any time or from
time to time prior to the expiration or the earlier termination of the Options
as provided herein, by giving written notice of exercise to the Company, in form
and substance satisfactory to the Company, specifying the number of shares of
Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the Exercise Price multiplied by the number of shares of Common Stock
underlying the portion of the Options exercised as follows: (i) in cash or by
certified or bank check; (ii) by a Stock for Stock Exchange; (iii) by reduction
in the number of shares of Common Stock otherwise deliverable upon exercise of
such Option with a Fair Market Value equal to the aggregate exercise price at
the time of exercise or (iv) in any other form of legal consideration that may
be acceptable to the Administrator.

(b)
Issuance of Shares. As promptly as is practicable after the receipt of a written
notice of exercise to the Company, in form and substance satisfactory to the
Company, payment of the Exercise Price and satisfaction of applicable
withholding requirements, the Company shall issue the shares of Common Stock
registered in the name of the Participant, or the Participant’s beneficiary or
legal representative, and shall deliver, if applicable, certificates
representing such shares with any appropriate legends affixed thereto. The
Company may postpone such delivery until it receives satisfactory proof that the
issuance of such shares will not violate any of the provisions of the Securities
Act or the Exchange Act, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules. The Participant
understands that the Company is under no obligation to register or qualify the
shares with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.

5.
Option Term. The term of the Options shall be ten (10) years after the Date of
Grant and the Options shall expire at 5:00 p.m. (Eastern Time) on the tenth
(10th) anniversary of the Date of Grant, subject to earlier termination in the
event of the Participant’s termination of Continuous Service as specified in
Section 6.

6.
Termination of Continuous Service. Subject to Section 7(b), or as may otherwise
be determined by the Board in its discretion, all unvested Options shall be
forfeited upon termination of the Participant’s Continuous Service for any
reason. Any Options, to the extent vested at the time of termination of the
Participant’s Continuous Service, shall remain exercisable until ninety (90)
days following such termination.

7.
Change of Control.

(a)
Notwithstanding Section 3, the Board may, in its sole discretion, accelerate the
vesting of the Options in connection with a Change of Control (as defined
below).

(b)
Notwithstanding anything to the contrary in this Agreement, if the Participant’s
Continuous Service is terminated (i) by the Company other than due to a
Termination for Cause (as defined below) or (ii) by the Participant due to a
Termination for Good Reason (as defined below), in each case within twelve (12)
months following a Change






--------------------------------------------------------------------------------





of Control, (A) all unvested Time-Vested Options shall vest and be settled as
soon as administratively practicable following the date of such termination and
(B) the Board may determine, in its sole discretion, to accelerate the vesting
of any unvested Performance-Based Options, which determination shall be made
prior to the Change of Control.
(c)
“Change of Control” means:

(i)
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction or event (a “Business Combination”) involving the
Company, which results in: (A) the holders of the Company’s voting securities
immediately prior to the Business Combination no longer holding at least 60% of
the total voting power of (x) the entity resulting from such Business
Combination (the “Surviving Entity”) or (y) if applicable, the parent company
that directly or indirectly has beneficial ownership of at least 95% of the
voting power and (B) Platinum Equity Advisors, LLC and its affiliates no longer
holding the ability to elect, directly or indirectly, (x) a majority of the
members and (y) members holding a majority of the voting power, in each case, of
the board of directors of the parent (or, if there is no parent, the Surviving
Entity); or

(ii)
the consummation of a sale of all or substantially all of the Company’s assets
(other than to an affiliate of Platinum Equity Advisors, LLC); or

(iii)
the stockholders of the Company approve a plan of complete dissolution or
liquidation of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not include any
Chapter 11 bankruptcy proceeding except as otherwise provided in the joint
prepackaged plan of reorganization of the Company and its debtor affiliates
filed on October 24, 2016 (the “Bankruptcy Plan”) and any supplement to the
Bankruptcy Plan incorporated prior to confirmation of the Bankruptcy Plan; and
provided, further, none of (a) the facts or circumstances giving rise to the
commencement of, or occurring in connection with, any case filed for the Company
or its debtor affiliates under Chapter 11 of the bankruptcy code, (b) the
issuance of shares of common stock of the Company reorganized pursuant to the
Bankruptcy Plan, or (c) implementation or consummation of any other transaction
pursuant to the Bankruptcy Plan shall constitute a “Change of Control.”
(d)
“Termination for Cause” means termination of the Participant’s employment by the
Company (or its subsidiaries) by reason of the Participant’s (i) gross
negligence in the performance of his or her duties, (ii) willful and continued
failure to perform his or her duties (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness) that the Participant
fails to remedy to the reasonable satisfaction of the Company within thirty (30)
days after written notice is delivered by the Company to the Participant that
sets forth in reasonable detail the basis of the Participant’s failure to
perform his or her duties, (iii) willful engagement in conduct which is
materially injurious to the Company or its subsidiaries (monetarily or
otherwise) or (iv) conviction of, or plea of guilty or no contest to, a
misdemeanor involving moral turpitude or any felony.

(e)
“Termination for Good Reason” means a resignation of employment with the Company
(or its subsidiaries) following the occurrence of any of the following:

(iv)
a material diminution in the Participant’s base compensation (except in
conjunction with an across-the-board base compensation reduction for executives
of the Company), authority, duties or responsibilities from those in effect
immediately prior to the date a Change of Control occurs;

(v)
a move of more than fifty (50) miles in the geographic location at which the
Participant must perform services from the location at which the Participant was
required to perform services immediately prior to the date a Change of Control
occurs; or

(vi)
any other action or inaction by the Company that constitutes a material breach
of the Plan or this Agreement within one (1) year following a Change of Control.

In order for a resignation to be considered a Termination for Good Reason under
this Agreement, (x) the Participant must provide notice to the Company of the
existence of one of the above events within thirty (30) days of the initial
existence of such condition, (y) the Company must be provided thirty (30) days
from the date of the Participant’s notice to remedy that condition (the “Cure
Period”), and (z) the condition must not have been remedied by the Company
during the Cure Period.
8.
Tax Withholding. The Company shall have the right to withhold from any delivery
of Common Stock due under the Plan and this Agreement an amount equal to the
applicable required withholding obligation in respect of any federal, state or
local tax.

9.
No Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to the shares of Common Stock underlying the Options, nor shall the
Participant have any rights to Dividend Equivalents with respect to the Options,
unless and until the Participant has become the record holder of such shares.

10.
Restrictive Covenants. The provisions of Appendix A attached hereto shall apply
to the Participant. By accepting this Agreement, the Participant agrees to be
bound by such provisions.

11.
Detrimental Activity.






--------------------------------------------------------------------------------





(a)
Upon exercise of Options, the Participant shall certify in a manner acceptable
to the Company that the Participant has not engaged in any Detrimental Activity
(as defined below).

(b)
The Administrator may cancel, rescind, suspend, withhold or otherwise limit or
restrict this Option Award, in whole or in part, at any time if the Participant
engages in any Detrimental Activity.

(c)
In the event a Participant engages in Detrimental Activity after exercise of
Options and delivery of Common Stock in respect of such Options and during any
period for which any restrictive covenant prohibiting such activity is
applicable to the Participant, such exercise, and delivery may be rescinded
within one (1) year after the Participant engages in such Detrimental Activity.
In the event of any such rescission, the Participant shall pay to the Company
the amount of any gain realized or payment received as a result of the exercise,
payment or delivery, in such manner and on such terms and conditions as may be
required by the Company. The Company shall be entitled to set-off against the
amount of any such gain any amount owed to the Participant by the Company,
subject to compliance with Section 409A of the Code, if applicable.

(d)
“Detrimental Activity” means (i) any material violation of the terms of any
written agreement (including an Award Agreement, employment agreement or other
agreement) with the Company or any of its Affiliates relating to covenants with
respect to non-disclosure, confidentiality, intellectual property, work product,
inventions assignment, privacy, exclusivity, non-competition, non-solicitation
or non-disparagement; (ii) breach of the Company’s Code of Business Conduct;
(iii) activity that is discovered to be grounds for or results in the
Participant’s Termination for Cause; (iv) the conviction of, or guilty plea
entered by, the Participant for any felony or a crime involving moral turpitude
whether or not connected with the Company or its Affiliates; or (v) the
commission of any other act involving willful malfeasance or material fiduciary
breach with respect to the Company or any of its Affiliates.

12.
Compliance with Laws, Regulations and Company Policies. The grant and payment of
the Options shall be subject to compliance by the Company and the Participant
with all applicable requirements of state and federal laws and regulatory
agencies and with all applicable requirements of any stock exchange on which the
Common Stock may be listed at the time of such issuance or transfer, if
applicable. This Option Award shall also be subject to any applicable clawback
or recoupment policies, share trading and stock ownership policies of the
Company, and other policies that may be implemented by the Board from time to
time.

13.
Section 409A. The Options are intended to be exempt from Section 409A of the
Code.

14.
No Right to Continuous Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its Affiliates to terminate the Participant’s Continuous Service at any
time.

15.
Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified first
class mail, return receipt requested, telecopier, courier service or personal
delivery:

If to the Company:
Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel
If to the Participant:
At the address on file with the Company
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
16.
Bound by Plan. By accepting this Agreement, the Participant acknowledges that he
or she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

17.
Beneficiary. The Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no designated






--------------------------------------------------------------------------------





beneficiary survives the Participant, the legal representative of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
18.
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and on the Participant and
the Participant’s executors, administrators, heirs, and successors.

19.
Amendment of Option Award. Subject to Section 20 and subject to the terms of the
Plan, the Administrator at any time and from time to time may amend the terms of
this Option Award; provided, however, that the Participant’s rights under this
Option Award shall not be impaired by any such amendment unless the Company
requests the Participant’s consent and the Participant consents in writing, or
except as otherwise permitted under the Plan.

20.
Adjustment Upon Changes in Capitalization. The shares of Common Stock underlying
the Options and the Performance Goal may be adjusted as provided in the Plan
including, without limitation, Section 11 and Section 2.37 of the Plan. The
Participant, by accepting this Agreement, irrevocably and unconditionally
consents and agrees to any such adjustments as may be made at any time
hereafter.

21.
Governing Law and Venue. The provisions of this Agreement shall be construed and
enforced in accordance with the laws and decisions of the State of Delaware,
without regard to such state’s conflict of law principles. Any dispute or
conflict between the parties shall be brought in a state or federal court
located in Wilmington, Delaware. The parties hereto submit to jurisdiction and
venue in Wilmington, Delaware and all objections to such venue and jurisdiction
are hereby waived.

22.
Severability. If any provision of this Agreement or any part of any provision of
this Agreement is determined to be unenforceable for any reason whatsoever, it
shall be severable from the rest of the Agreement and shall not invalidate or
affect the other portions or parts of this Agreement, which shall remain in full
force and effect. Furthermore, each covenant contained in this Agreement shall
stand independently and be enforceable without regard to any other covenants or
to any other provisions of this Agreement.

23.
Waiver. The waiver by the Company of a breach of any provision contained in this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or as a waiver of any other provisions of this Agreement.

24.
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation of construction, and shall
not constitute a part of this Agreement.

25.
Right to Reject Option Award; Deemed Acceptance. If the Participant DOES NOT
WISH TO ACCEPT this Option Award and to be bound by the terms and conditions of
this Agreement, the Participant must provide written notice of the Participant’s
desire to reject this Option Award within thirty (30) days of the receipt of
this Agreement and such written notice must be signed and dated. Such written
notice must be sent to the Company as provided in Section 15.

If the Participant does not provide timely written notice of rejection of the
Option Award within thirty (30) days of receipt of this Agreement, the
Participant shall be DEEMED to: (a) acknowledge receipt of the Plan incorporated
herein, (b) confirm that the prospectus for the Plan has been made available to
the Participant, (c) acknowledge that he or she has read this Agreement, the
Plan and the Plan prospectus and understands the terms and conditions of them,
(d) accept the Option Award, (e) agree to be bound by the terms of the Plan and
this Agreement and (f) agree that all decisions and determinations of the
Administrator with respect to the Option Award shall be final and binding on the
Participant and any other person having or claiming an interest under this
Option Award.
[Signature Page Follows]




IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement effective as of the date first set forth above.
KEY ENERGY SERVICES, INC.






By:        
Name:    
Title:     




By deemed acceptance of this Option Award as described in Section 25 above, the
Participant (a) acknowledges receipt of the Plan incorporated herein,
(b) confirms that the prospectus for the Plan has been made available to the
Participant, (c) acknowledges that he or she has read this Agreement, the Plan
and the Plan prospectus and understands the terms and conditions of them,
(d) accepts the Option Award, (e) agrees to be bound by the terms of the Plan
and this Agreement, and (f) agrees that all





--------------------------------------------------------------------------------





decisions and determinations of the Administrator with respect to the Option
Award shall be final and binding on the Participant and any other person having
or claiming an interest under the Option Award.
The Participant named below hereby accepts the terms of this Agreement and the
Plan.
[NAME]
[ADDRESS]
EMPLOYEE ID NUMBER: [NUMBER]









--------------------------------------------------------------------------------







APPENDIX A
26.
Confidential Information. Contemporaneously with the execution of the Agreement
and prior to the Participant’s termination, the Company promises to provide the
Participant with access to Confidential Information (as defined below), in a
greater quantity and/or expanded nature than any such Confidential Information
which may have already been provided. In exchange for the Company’s promises
listed above and the Option Award, Participant agrees as follows:

(a)
Non-Disclosure Obligation. As long as the Agreement is in effect and forever
thereafter, the Participant will not, without the express written consent of the
Chief Executive Officer or the General Counsel of the Company, directly or
indirectly communicate or divulge to, or make available to, or use for his or
her own benefit or for the benefit of any competitor or any other person or
entity, any Confidential Information, except to the extent that disclosure is
required (i) at the Company’s direction or (ii) by a court or other governmental
agency of competent jurisdiction. As long as such matters remain confidential
information, the Participant shall not use such Confidential Information in any
way or in any capacity other than as expressly consented to by the Chief
Executive Officer or General Counsel of the Company.

(b)
Return of Confidential Information. The Participant agrees that all Confidential
Information, including but not limited to records, drawings, data, samples,
models, correspondence, manuals, notes, reports, notebooks, proposals, and any
other documents concerning the Company’s customers or products or other
technical, financial or business information used by the Company and any other
tangible materials or copies or extracts of tangible materials regarding the
Company’s operations or business, received by the Participant during employment
(or period of service) with the Company are, and shall be, the property of the
Company exclusively. The Participant agrees to immediately return to the Company
(or, with the Company’s permission, destroy) all of the material mentioned
above, including memoranda or notes taken by participant and all tangible
materials, including, without limitation, correspondence, drawings, blueprints,
letters, notebooks, reports, flow-charts, computer programs and data proposals,
at the request of the Company. No copies will be made or retained by the
Participant of any such Confidential Information, whether or not developed by
the Participant.

(c)
The Participant’s obligation to protect Confidential Information shall not
prohibit the Participant from disclosing matters that are protected under any
applicable whistleblower laws, including reporting possible violations of laws
or regulations, or responding to inquiries from, or testifying before, any
governmental agency or self-regulating authority, all without notice to or
consent from the Company.

27.
Non-Competition. In exchange for the Company’s promises listed in Section 1 of
this Appendix A and the Option Award, the Participant agrees that, during the
Participant’s employment or period of service with the Company and for a one (1)
year period after the date the Participant’s employment (or period of service)
is terminated by the Company or by the Participant for any reason, the
Participant will not directly or indirectly (without the prior written consent
of the Company): (a) hold a 5% or greater equity (including stock options
whether or not exercisable), voting or profit participation interest in a
Competitive Enterprise (as defined below) or (b) associate (including as a
director, officer, employee, partner, consultant, agent or advisor) with a
Competitive Enterprise.

28.
Non-Solicitation. In exchange for the Company’s promises listed in Section 1 of
this Appendix A and the Option Award, the Participant agrees that, during the
Participant’s employment (or period of service) with the Company and for a one
(1) year period after the date the Participant’s employment (or period of
service) is terminated by the Company or the Participant for any reason, the
Participant will not, in any manner, directly or indirectly (without the prior
written consent of the Company): (a) Solicit any Client to transact business
with a Competitive Enterprise or to reduce or refrain from doing any business
with the Company, (b) transact business with any Client that would cause the
Participant to be a Competitive Enterprise, (c) interfere with or damage any
relationship between the Company and a Client or (d) Solicit anyone who is then
an employee of the Company (or who was an employee of the Company within the
prior six (6) months) to resign from the Company or to apply for or accept
employment with any other business or enterprise.

29.
Definitions.

(a)
“Client” means any client or prospective client of the Company to whom the
Participant provides or provided services, or for whom the Participant transacts
or transacted business, or whose identity became known to the Participant in
connection with his or her relationship with or employment by the Company.

(b)
“Competitive Enterprise” means any business enterprise that engages in any
activity that competes anywhere with any activity in which the Company is then
engaged.

(c)
“Confidential Information” shall include, but is not limited to, personnel
information (including information relating to any and all aspects of
compensation of any and all employees of the Company), knowledge, ideas,
discoveries, designs, inventions, improvements, trade secrets, know-how,
manufacturing processes, design specifications, writings and other works of
authorship, computer programs, financial information, accounting information,
organizational structure, Company expenditures, marketing plans, customer lists
and data, business plans or methods and the like, that relate in any manner to
the actual or anticipated business of the Company or its affiliates, as well as
any and all information regarding the Company and its Affiliates other than
information






--------------------------------------------------------------------------------





disclosed in public filings under the Exchange Act. Confidential Information
also includes all work product conceived, created or developed by the
Participant, either solely or jointly with others, in the course of his or her
employment, service or relationship with the Company, or, to the extent it
relates to the oil and gas industry, as a result of the Participant’s
employment, service or relationship with the Company, and the Company is the
sole owner of all such work product. Confidential Information shall not include
information that is publicly available, unless such information became publicly
available by reason of a breach of the agreement by the Participant.
(d)
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.








